Exhibit 32.1 Section 1350 Certification In connection with the Quarterly Report of The Brainy Brands Company, Inc. (the “Company”) on Form 10-Q for the quarter September 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John Benfield, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 21, 2011 By: /s/John Benfield John Benfield Chief Executive Officer (principal executive officer and principal financial officer)
